UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-35074 (Summit Hotel Properties, Inc.) Commission File Number:001-54273 (Summit Hotel OP, LP) SUMMIT HOTEL PROPERTIES, INC. SUMMIT HOTEL OP, LP (Exact name of registrant as specified in its charter) Maryland (Summit Hotel Properties, Inc.) 27-2962512 (Summit Hotel Properties, Inc.) Delaware (Summit Hotel OP, LP) 27-2966616 (Summit Hotel OP, LP) (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 2701 South Minnesota Avenue, Suite 6 Sioux Falls, SD 57105 (Address of principal executive offices, including zip code) (605) 361-9566 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Summit Hotel Properties, Inc.[x] Yes [ ]No Summit Hotel OP, LP[x] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Summit Hotel Properties, Inc.[ ] Yes [ ]No Summit Hotel OP, LP[ ] Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Summit Hotel Properties, Inc. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [x] Smaller reporting company[ ] Summit Hotel OP, LP Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [x] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Summit Hotel Properties, Inc.[ ] Yes [x]No Summit Hotel OP, LP[ ] Yes [x]No As of May 11, 2011, the number of outstanding shares of common stock of Summit Hotel Properties, Inc. was 27,278,000 and the number of outstanding units of partnership interest in Summit Hotel OP, LP designated as “Common Units” was 37,378,000, including Common Units held by Summit Hotel Properties, Inc. and its wholly owned subsidiary which is the general partner of Summit Hotel OP, LP. EXPLANATORY NOTE This report combines the Quarterly Reports on Form 10-Q for the three months ended March31, 2011 of Summit Hotel Properties, Inc., a Maryland corporation, and Summit Hotel OP, LP, a Delaware limited partnership. Unless stated otherwise or the context otherwise requires, references in this report to: ● “Summit REIT” mean Summit Hotel Properties, Inc., a Maryland corporation; ● “Summit OP” or “our operating partnership” mean Summit Hotel OP, LP, a Delaware limited partnership; ● “the LLC” mean Summit Hotel Properties, LLC, our predecessor; and ● “we,” “our,” “us,” “our company” or “the company” mean Summit REIT, Summit OP and their consolidated subsidiaries taken together as one enterprise. When this report discusses or refers to activities occurring prior to February14, 2011, the date on which our operations commenced, these references refer to the LLC, our predecessor. Summit REIT is the sole member of Summit Hotel GP, LLC, a Delaware limited liability company, which is the sole general partner (the “General Partner”) of Summit OP.Effective as of February14, 2011, the LLC merged with and into Summit OP with the former members of the LLC exchanging their membership interests in the LLC for common units of partnership interest of Summit OP (“Common Units”) and Summit OP succeeding to the business and assets of the LLC.Also, on February 14, 2011, Summit REIT completed its initial public offering of its common stock (“IPO”) and contributed the net proceeds of the IPO to Summit OP in exchange for Common Units.As of March 31, 2011, Summit REIT owned an approximate 73% partnership interest in Summit OP, including the sole general partnership interest held by the General Partner.As the sole member of the General Partner, Summit REIT has exclusive control of our operating partnership’s day-to-day management.The remaining interests in the OP are owned by third parties, including the former members of the LLC. We believe combining the Quarterly Reports on Form 10-Q of Summit REIT and Summit OP into this single report provides the following benefits: ● enhances investors’ understanding of Summit REIT and Summit OP by enabling investors to view the business as a whole in the same manner as management views and operates the business; ● eliminates duplicative disclosure and provides a more streamlined and readable presentation since a substantial portion of the disclosure applies to both Summit REIT and Summit OP; and ● creates time and cost efficiencies for both companies through the preparation of one combined report instead of two separate reports. We also believe it is important to understand the few differences between Summit REIT and Summit OP in the context of how Summit REIT and Summit OP operate as a consolidated company.Summit REIT intends to elect and qualify to be taxed as a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”), for its short taxable year ending December31, 2011. Summit REIT’s only material assets are its ownership of Common Units of Summit OP and its ownership of the membership interests in the General Partner.As a result, Summit REIT does not conduct business itself, other than controlling, through the General Partner, Summit OP, raising capital through issuances of equity securities from time to time and guaranteeing certain debt of Summit OP and its subsidiaries.Summit OP and its subsidiaries hold all the assets of the consolidated company.Except for net proceeds from securities issuances by Summit REIT, which are contributed to Summit OP in exchange for partnership units of Summit OP, Summit OP and its subsidiaries generate capital from the operation of our business and, through borrowings and the issuance of partnership units of Summit OP. Stockholders’ equity, partners’ capital and noncontrolling interests are the main areas of difference between the consolidated financial statements of Summit REIT and those of Summit OP.Summit OP’s capital interests include Common Units representing general and limited partnership interests.The Common Units owned by limited partners other than Summit REIT and its subsidiaries are accounted for in partners’ capital in Summit OP’s consolidated financial statements and (within stockholders’ equity) as noncontrolling interests in Summit REIT’s consolidated financial statements. In order to highlight the differences between Summit REIT and Summit OP, there are sections in this report that separately discuss Summit REIT and Summit OP, including separate financial statements and notes thereto and separate Exhibit 31 and Exhibit 32 certifications.In the sections that combine disclosure for Summit REIT and Summit OP (i.e., where the disclosure refers to the consolidated company), this report refers to actions or holdings as our actions or holdings and, unless otherwise indicated, means the actions or holdings of Summit REIT and Summit OP and their respective subsidiaries, as one consolidated enterprise. As the sole member of the General Partner, Summit REIT consolidates Summit OP for financial reporting purposes, and Summit REIT does not have assets other than its investment in the General Partner and Summit OP.Therefore, while stockholders’ equity and partners’ capital differ as discussed above, the assets and liabilities of Summit REIT and Summit OP are the same on their respective financial statements. Finally, we refer to a number of other entities in this report as follows.Unless the context otherwise requires or indicates, references in this report to: ● “the LLC” include Summit Group of Scottsdale, Arizona, LLC (“Summit of Scottsdale”); ● “Summit TRS” refer to Summit Hotel TRS, Inc., a Delaware corporation; ● “Summit TRS II” refer to Summit Hotel TRS II, Inc., a Delaware corporation; ● “our TRSs” refer to Summit TRS and Summit TRS II and any other taxable REIT subsidiaries (“TRSs”) that we may form in the future; ● “our TRS lessees” refer to our TRSs and the wholly owned subsidiaries of our TRSs that lease our hotels from our operating partnership or subsidiaries of our operating partnership; and ● “The Summit Group” refer to The Summit Group, Inc., our predecessor’s hotel management company, Company Manager and Class C Member, which is wholly owned by our Executive Chairman. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements. 1 Summit Hotel Properties, Inc. and Summit Hotel Properties, LLC Condensed Consolidated Balance Sheets (unaudited) — March 31, 2011 and December 31, 2010 Condensed Consolidated Statements of Operations (unaudited) — Three months ended March 31, 2011 and 2010 Condensed Consolidated Statements of Changes in Equity (unaudited) — Three months ended March 31, 2011 Condensed Consolidated Statements of Cash Flows (unaudited) — Three months ended March 31, 2011 and 2010 Summit Hotel OP, LP and Summit Hotel Properties, LLC Condensed Consolidated Balance Sheets (unaudited) — March 31, 2011 and December 31, 2010 Condensed Consolidated Statements of Operations (unaudited) — Three months ended March 31, 2011 and 2010 Condensed Consolidated Statements of Changes in Equity (unaudited) — Three months ended March 31, 2011 Condensed Consolidated Statements of Cash Flows (unaudited) — Three months ended March 31, 2011 and 2010 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 37 Item 4. Controls and Procedures. 38 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 40 Item 1A. Risk Factors. 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 40 Item 3. Defaults Upon Senior Securities. 41 Item 4. [Removed and Reserved.] 41 Item 5. Other Information. 41 Item 6. Exhibits. 42 i PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Summit Hotel Properties, Inc. and Summit Hotel Properties, LLC (Predecessor) Condensed Consolidated Balance Sheets (unaudited) March 31, 2011 and December 31, 2010 Summit Hotel Properties, Inc. Summit Hotel Properties, LLC (Predecessor) ASSETS Cash and cash equivalents $ $ Restricted cash Trade receivables Receivable due from affiliate - Prepaid expenses and other Property and equipment, net Deferred charges and other assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable $ $ Related party accounts payable - Accrued expenses Mortgages and notes payable TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES EQUITY Members' equity - Common stock, $.01 par value per share, 450,000,000 shares authorized, 27,278,000 shares issued and oustanding as of March 31, 2011 - Additional paid-in capital - Accumulated deficit and distributions ) Total stockholders' equity Noncontrolling interest ) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ (See Notes to Condensed Consolidated Financial Statements) 1 Summit Hotel Properties, Inc. and Summit Hotel Properties, LLC (Predecessor) Condensed Consolidated Statements of Operations (unaudited) For the three months ended March 31, 2011 and 2010 Summit Hotel Properties, Inc. Summit Hotel Properties, LLC (Predecessor) Period 2/14/11 through 3/31/11 Period 1/1/11 through 2/13/11 Three Months Ended 3/31/10 REVENUES Room revenues $ $ $ Other hotel operations revenues Total Revenue EXPENSES Hotel operating expenses Rooms Other direct Other indirect Other Total hotel operaing expenses Depreciation and amortization Corporate general and adminstrative: Salaries and other compensation - - Other - - Equity based compensation - - Hotel property acquisition costs - - Total Expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income Interest expense ) ) ) Gain (loss) on disposal of assets - - ) Total Other Income (Expense) INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) ) INCOME TAX EXPENSE ) ) ) NET INCOME (LOSS) NET INCOME (LOSS) ALLOCATED TO NONCONTROLLING INTEREST ) - - NET INCOME (LOSS) ALLOCATED TO COMMON STOCKHOLDERS $ ) $ ) $ ) Net income (loss) per share: Basic and diluted $ ) Weighted-average common shares outstanding: Basic and diluted (See Notes to Condensed Consolidated Financial Statements) 2 Summit Hotel Properties, Inc. and Summit Hotel Properties, LLC (Predecessor) Condensed Consolidated Statement of Changes in Equity (unaudited) For the three months ended March 31, 2011 Total # of Shares Additional Accumulated Stockholders'/ of Common Common Paid-In Deficit and Members' Noncontrolling Total Stock Stock Capital Distributions Equity Interest Equity Predecessor BALANCES, JANUARY 1, 2011 - $
